Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-8, 10-18 are currently pending and presented for examination on the merits. 
	Claims 1-8, 10-16 are amended. 
	Claim 9 is canceled.
	Claims 17-18 are new. 
	Claim 15 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Restriction/Election
	The response filed on 9/27/2022 to the restriction requirement of 3/31/2022 has been received. 
	Applicant elects:
Anti-P-selectin antibody is Crizanlizumab
One further active agent is Ruxolitinib
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spangrude et al (P-selectin sustains extramedullary hematopoiesis in the Gata1low model of myelofibrosis, Stem Cells, 2016;34:pgs. 67-82, IDS), and further in view of Ataga et al (Crizanlizumab for the Prevention of Pain Crises in Sickle Cell Disease, NEJM, 2017, 0376;5, pgs. 429-439, IDS) and Gill et al (WO 2018013918 A2).
Spangrude et al teaches deleting the P-selectin gene in the myelofibrosis mouse model carrying the hypomorphic Gata1low mutation that induces megakaryocyte abnormalities that recapitulate those observed in primary myelofibrosis [Abstract]. Spangrude et al further teaches mice with the P-selectin deleted lived approximately 3 months longer than mice without P-selectin deletion [Right column, pg. 69]. Spangrude et al further teaches deletion of P-selectin reduces fibrosis in bone marrow and spleen from Gata1low mice [Figure 1]. Spangrude et al further teaches anti-CD62P (P-selectin) antibodies [Right column, pg. 68]. Spangrude et al further teaches megakaryocyte abnormalities similar to those observed in primary myelofibrosis patients are present in Gata1low animal models [Right column, pg. 76]. Spangrude et al suggests and experimentally confirms P-selectin as target for treating myelofibrosis and in view of Spangrude et al one of ordinary skill in the art would use an anti-P-selectin antibody in the treatment of myelofibrosis. Spangrude et al further teaches treating primary myelofibrosis with JAK2 inhibitors [Left column, pg. 80]. 
Spangrude et al does not specifically teach the use of P-selecting antibody crizanlizumab. However, this deficiency is made up in the teachings of Ataga et al.
Ataga et al teaches the use of P-selectin antibody crizanlizumab [Background, pg. 429]. Ataga et al further teaches the doge for crizanlizumab of low dose (2.5 mg/kg) and high-dose (5.0 mg/kg) [Methods, pg. 429]. Ataga et al further teaches patients received two doses of crizanlizumab or placebo 2 weeks apart (loading doses) and then received a dose every 4 weeks (maintenance dosing) through week 50 for a total of 14 doses administered [Trial Design, pg. 431]. 
Spangrude et al does not specifically teach the use of ruxolitinib. However, this deficiency is made up in the teachings of Gill et al.
Gill et al teaches the use of JAK inhibitor ruxolitinib to treat primary myelofibrosis patients [Line 10, pg. 331]. Gill et al further teaches administering ruxolitinib in an amount of 2.5 mg to 50 mg per dose [Line 31, pg. 454]. 
One of ordinary skill, before the effective filing date, would have been motivated to apply Spangrude’s method of treating primary myelofibrosis in Gata1low mice models by deleting P-selectin and using a JAK2 inhibitor to Ataga’s use of P-selectin antibody crizanlizumab at a dose of 5mg/kg with the first 2 doses 2 weeks apart and each subsequent dose every 4 weeks to Gill’s use of JAK inhibitor ruxolitinib, at a dose of 2.5 mg to 50 mg, to treat myelofibrosis. It would have been prima facie obvious to combine Spangrude, Ataga, and Gill methods for treating myelofibrosis comprising a p-selecting antibody, crizanlizumab, and a JAK inhibitor, ruxolitinib, with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 572-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642    

/MARK HALVORSON/            Primary Examiner, Art Unit 1642